Per Curiam.
On January 23, 1970, the plaintiff filed a motion for leave to file a complaint invoking the original jurisdiction of this Court naming 49 other States and Robert Finch, as Secretary of the Department of Health, Education, and Welfare, as parties defendant.
The alleged emergent nature of the claims for relief led the Court to give expedited consideration to the motion and proffered complaint and, having examined the complaint, we conclude it fails to state a claim against any of the defendants warranting the exercise of the original jurisdiction of this Court.
Accordingly, the motion to accelerate the time for responses to the proffered complaint and the motion for leave to file the proffered complaint are denied.